Citation Nr: 0503311	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-11 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from November 1979 
to October 1988.

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.


FINDINGS OF FACT

1.  Left knee disorder, including arthritis, initially 
manifested more than 10 years after service, is not of 
service origin.  

2.  Any current right knee disorder arose many years after 
active service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during military service, nor may left knee joint arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A right knee disability was not incurred in or aggravated 
during military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law defines VA's duty to assist and 
enhances VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The final rules implementing the VCAA are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and new regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  He was provided the rating decision 
noted above, a statement of the case, and VCAA notice letters 
in July 2001 and in May 2002.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  The VCAA letters informed the veteran of what 
evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate his 
claims. The National Personnel Records Center does not have 
any further service medical records (SMRs) and the Army 
Reserve have forwarded all SMRs in their possession.  The 
sole VA examination report is associated with his claims 
file.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument, to testify at a hearing, and to 
appoint a representative.  In October 2002, the veteran 
claimed that he would submit SMRs that showed injury to both 
knees; however, to date he has not done so.  

The representative has requested another VA examination and a 
medical nexus opinion.  With respect to the VCAA, however, 
VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A.§ 5103A(a)(2) (West 2002).  Because the 
medical records obtained from the veteran's National Guard 
unit clearly reflect no knee complaint for many years after 
active service, the Board does not find that yet another 
examination and nexus opinion are necessary to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A(d) (West 
2002). 

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's DD-214 reflects that he served as a combat 
engineer during active service.  He was seen at various times 
during active service for neck, leg, and foot pain.  His SMRs 
are negative for any mention of any knee pain or injury.  The 
veteran separated from active military service in October 
1988.  

In January 1989, the veteran was examined for the National 
Guard.  An examiner noted normal knees.  On an accompanying 
medical history questionnaire, the veteran checked "no" to 
having any history of arthritis, rheumatism, or bursitis; he 
checked "no" to any bone, joint, or other deformity; and, 
he also checked "no" to having had a trick or locked knee. 

In August 1991, the veteran underwent periodic National Guard 
medical examination.  He again checked "no" on an 
accompanying medical history questionnaire to having a 
history of arthritis, rheumatism, or bursitis; a bone, joint, 
or other deformity; or, a trick or locked knee.  An examiner 
found the lower extremities to be normal.  

In June 1997, the veteran again underwent a National Guard 
examination.  He again checked "no" on an accompanying 
medical history questionnaire to having a history of 
arthritis, rheumatism, or bursitis; a bone, joint, or other 
deformity; or, a trick or locked knee.  An examiner found the 
lower extremities to be normal.  

In May 2000, the veteran requested service connection for a 
left knee condition.  He reported that he was treated during 
active service for the left knee in 1984.  

Of record are VA outpatient reports dated from 1999 to 2002 
which show treatment for several problems, including the left 
knee.  An October 1999 report notes left knee pain with a 
reported history of trauma during active military service in 
1985.  An October 1999 VA X-ray report shows mild 
degenerative joint disease of the left knee.  A March 2000 VA 
magnetic resonance imaging (MRI) report shows a left knee 
meniscal tear.  A March 2000 VA outpatient treatment report 
shows left knee crepitus.  An April 2000 VA outpatient 
treatment report reflects degenerative joint disease of the 
left knee and hip.  

An April 2001 primary care note reflects a complaint of 
chronic left knee pain and the veteran currently complained 
of right knee pain as well.  A May 2001 VA orthopedic 
consultation report notes that the veteran worked as a 
security officer and walked five to eight miles per shift.  
He complained of neck and shoulder pain.  He walked with a 
normal gait.  

A December 2001 VA primary care note contains a summary of 
the veteran's current health concerns.  These included bowel 
and bladder frequency, increased stress, low back pain 
following a recent fall, and chronic knee and elbow pains.  
The veteran underwent a VA orthopedic examination in February 
2002.  During the examination, the veteran reported that in 
1982 he jumped from about 20 feet and injured the left knee.  
He reported that over the years knee pain developed with more 
significant pain in the recent two years.  The examiner 
offered an assessment of medial meniscus tear and 
degenerative joint disease and noted that arthroscopic 
surgery was scheduled for April 2002.  

A March 2002 VA outpatient treatment report recites the 
veteran's report of having injured the left knee in 1984.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004). Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In this regard the SMRs, which contain numerous records of 
various other orthopedic complaints, do not mention any 
complaint of knee pain.  Additionally, National Guard 
examination reports, dated in January 1989, August 1991, and 
June 1997 showed no abnormality of the knees.  The first 
clinical evidence of a knee disability was in 1999 more than 
10 years following active duty.  In the absence of inservice 
clinical findings relative to the knees and the normal 
findings on the National Guard examination,  the Board fins 
that chronic disabilities of the knees were not present 
during service nor was arthritis manifested within a year 
following active duty.  

It is the judgment of the Board that the preponderance of it 
is against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The claims of entitlement to service connection for residuals 
of a left knee injury and for residuals of a right knee 
injury are therefore denied.  


ORDER


1.  Entitlement to service connection for residuals of a left 
knee injury is denied.

2.  Entitlement to service connection for residuals of a 
right knee injury is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


